IN THE SUPREME COURT OF THE STATE OF DELAWARE

LYNN TILTON,                             §
                                         §    No. 161, 2017
      Defendant Below,                   §
      Appellant,                         §    Court Below—Court of Chancery of
                                         §    the State of Delaware
      v.                                 §
                                         §    C.A. No. 12946
ZOHAR II 2005–1, LIMITED and             §
ZOHAR III, LIMITED,                      §
                                         §
      Plaintiffs Below,                  §
      Appellees.                         §

                          Submitted: April 18, 2017
                          Decided:   April 19, 2017

Before VALIHURA, VAUGHN, and SEITZ, Justices.

                                     ORDER

      This 19th day of April 2017, having considered the appellant’s notice and

supplemental notice of appeal from interlocutory order and related motions for stay

and to expedite, and the appellees’ motion to strike, it appears to the Court that:

      (1)    In a pending action filed under 8 Del. C. §§ 225 and 221, the

defendant-appellant, Lynn Tilton, has petitioned this Court, under Supreme Court

Rule 42, to accept an interlocutory appeal and to stay the proceedings in the Court

of Chancery. The interlocutory order on appeal is an April 4, 2017 bench ruling

that denied Tilton’s motion to sever or stay certain equity ownership issues from
the issues to be tried in the summary proceeding. Tilton contends that the issues

are complex and beyond the bounds of such a proceeding.

          (2)    The plaintiffs-appellees filed an opposition to Tilton’s application for

certification and for a stay of the proceeding. By order dated April 17, 2017 and

docketed on April 18, 2017, the Court of Chancery denied Tilton's application for

certification and motion for stay.

          (3)    Applications for interlocutory review are addressed to the sound

discretion of the Court1 and are granted only in exceptional circumstances.2 In this

case, the Court agrees with the Court of Chancery’s denial of Tilton’s application

for certification of an interlocutory appeal. The principles and criteria of Rule 42

do not weigh in favor of interlocutory review of the April 4 bench ruling denying

Tilton’s motion to stay or sever.

          NOW, THEREFORE, IT IS HEREBY ORDERED that the interlocutory

appeal is REFUSED. The motion to stay and motion to strike are moot.

                                           BY THE COURT:


                                           /s/ Karen L. Valihura
                                           Justice




1
    Del. Supr. Ct. R. 42(d)(v).
2
    Id. (b)(i)–(iii).
                                             2